Citation Nr: 1133149	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-24 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial compensable rating for service connected actinic keratoses, with history of basal cell carcinoma.   




ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from October 1954 to August 1977.

This appeal to the Board of Veterans Appeals (Board) arises from a rating decision of the Winston-Salem Regional Office of the Department of Veterans' Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service connected skin disability is manifested by some level of scarring.  However, the scarring is not shown to be deep, to cause limited motion, to be unstable, to be painful, to cover an area exceeding six square inches or to be disfiguring.  The skin disability is shown to cover 5% of the Veteran's entire body.  He continues to get treatment, including removal of skin lesions.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no higher, for the Veteran's actinic keratoses, with history of basal cell carcinoma, as analogous to dermatitis or eczema, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Codes (Codes) 7801-7806 (effective prior to October 23, 2008) (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

The Board notes that the instant claim for increase arose from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeal of the initial rating assigned for skin disability was not required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the report of QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

December 1986 and January 1987 Cherry Point Naval Hospital progress notes show that the Veteran was noted to have a rash with numerous 3 to 5 mm macules on the forearms.  The diagnostic assessment was eczema vs. contact dermatitis.  

A November 1990 Cherry Point Naval Hospital progress note indicates that the Veteran had cryogenic therapy on a couple of actinic keratoses, one in the left infraorbital region and one on the left dorsal forearm.  A subsequent August 1991 progress note indicates that several new actinic keratoses were noted.  These were also cryogenically removed.  

A June 1999 private dermatology note indicates that the Veteran was complaining of red lesions on both arms and a growth on his left ankle.  Physical examination showed erythematous scaling patches on the dorsum of both arms and on his left ankle.  The diagnosis was actinic keratosis and the lesions were treated with liquid nitrogen.  

A November 2000 Cherry Point Naval Hospital progress note shows that the Veteran had a suspicious lesion on the left cheek.  Thus, he was scheduled for a follow-up appointment with a dermatologist.  

A December 2001 private pathology report shows that a skin specimen measuring was excised from the Veteran's left temple.  The diagnosis was basal cell carcinoma.  

In a January 2002 letter, a private dermatologist indicated that a spot on the left side of the Veteran's face that had been previously removed from the left cheek had positive margins.  There was also a 7 mm pearly macule on the left temple, which was suspicious for basal cell carcinoma.  A biopsy of the lesion showed possible basal cell carcinoma.  

A February 2002 private progress note shows that the Veteran was seen for treatment options for a lesion on the left jaw line and a growing lesion on the scalp that was tender to the touch but not bleeding.  Additionally, there was a red and scaly patch on his ankle, along with a spot on his neck that would not heal and a spot on the left infraorbital area.  Physical examination showed a well healed basal cell scar on the left temple status post cryogenic treatment.  There was no evidence of recurrent disease.  The diagnostic impressions were basal cell left jaw, status post excision with positive margins, nevus, rule out atypia of the left parietal scalp vs. basal cell, 5 mm, and actinic keratosis, central neck.  

A separate February 2002 private progress note shows that the Veteran was seen for follow up of the lesion on his left jaw line.  He also had a new scaly macule on the right jaw line that was failing to heal, along with a proven micronodular basal cell carcinoma on his left parietal scalp.

Physical examination showed a well healed scar on the left jaw line status post excision with positive margins.  There was no evidence of recurrent disease.  There was also a 2 mm erythematous scaly macule on the right cheek consistent with actinic keratosis, which was treated with cryogenic therapy.  

A June 2002 private pathology report shows that an irregular piece of pale skin measuring .7 x .5 x .1 cm had been excised.  It was labeled, "bridge of the nose."  The diagnosis was skin, bridge of the nose, superficial basal cell carcinoma.  

A subsequent September 2002 note indicates that the Veteran was seen for a six month follow up, complaining of a lesion on his back and numerous scaly places that were failing to heal beside his right ear, under his left eye and on his hands and arms.  Physical examination produced diagnostic impressions of no evidence of recurrence of basal cell carcinoma of the left parietal scalp, left temple or left jaw line, left suprascapular back lesion, 9 mm, rule out basal cell carcinoma and actinic keratoses, 12 lesions, one on the right preauricular cheek, one of the left infraorbital area and 10 on the extensor arms and dorsal hands.  All twelve lesions were treated with cryotherapy.    

A September 2002 private pathology report shows that the Veteran had excised a piece of pale tan skin from the left suprascapular back measuring .7 x .6 x .1 cm.  There was hyperkeratosis, parakeratosis and marked acanthosis with full thickness squamous atypia.  There was a dense superepidermal chronic inflammatory cell infiltrate.  The complete base of lesion was not seen and therefore invasive squamous cell carcinoma could not be excluded.  The diagnosis was skin, left subscapular back, at least squamous cell carcinoma in situ (Bowen's disease).  

A January 2003 private progress note shows that the Veteran was complaining of a new lesion on the right lower lip that had been there for 2 1/2 months.  The lesion was raised and tender.  Additionally, the Veteran had noticed some scaly lesions on his forearm and his hands bilaterally.  Physical examination produced diagnostic impressions of history of basal cell carcinoma left parietal scalp, left temple, left jaw line, left subscapular back, no evidence of recurrent disease, rule out basal cell carcinoma, right lower lip, 4 mm and actinic keratoses, four lesions in total, one on the right forearm, one on the left upper arm and two on the left dorsal extensor arm, all of which were treated with cryotherapy.  

A February 2003 private biopsy report shows that a right lower lip irregularly thin piece of pale skin was excised measuring .6 x.4 x.1 cm in aggregate.  The diagnosis was actinic keratosis of the skin on the lower lip.  

A June 2003 private pathology report shows that an irregular piece of pale skin measuring .7 x .5 x .1 cm was excised from the bridge of the Veteran's nose.  The diagnosis was superficial basal cell carcinoma.  

A November 2003 private progress note shows that the Veteran most recently had had the basal cell carcinoma on the bridge of his nose.  He was also concerned regarding a scaly, itchy area of the left ankle and two lesions on the right cheek and right sideburn, which did not respond to Effudex.  The diagnostic impression was history of numerous cancers, most recently a basal cell carcinoma on the bridge of the nose with no recurrent disease, two actinic keratoses, one on the right cheek and one on the right sideburn, which were treated with cryotherapy and itchy porokeratosis on the left malleolus.  

An August 2004 private progress note shows that the Veteran was concerned regarding a lesion on the right sideburn that was enlarging, as well as one on the right medial lower extremity.  Physical examination resulted in diagnostic assessments of right lateral forehead lesion worrisome for a basal cell carcinoma, with a pearly papule measuring 6mm, right sideburn lesion worrisome for an actinic keratosis, which measured 8 mm, a 7mm lesion on the right medial lower extremity, rule out squamous cell carcinoma and seven actinic keratoses on the bilateral hands, which were treated with cryotherapy and mapped in the chart.  

An October 2004 Perry Point Naval Hospital note shows that the Veteran was seen for left ankle pain with redness and erythema of the left 2nd toe with pain on motion.  Examination of the left foot showed mild erythema, soft tissue swelling and tenderness of the dorsum of the 1st metatarsophalangeal joint.  There was also soft tissue swelling, erythema and purpura over the dorsal aspect of the 2nd digit.  The diagnostic assessment was gout and possible cellulitis of the 2nd toe.  

A September 2005 private progress note shows that the Veteran was concerned with several scaly lesions on his center arms, one lesion on the left forehead at the hairline and several lesions on the left elbow and on the hands.  Physical examination showed 23 actinic keratoses that were treated with cryotherapy.  

On January 2006 QTC examination, it was noted that the Veteran complained of new malignant skin growths.  He indicated that he had had laser and cryotherapy for 15 plus lesions and he was continuing to need this treatment.  His last treatment had been three months prior and he reported that he was not currently suffering from any residuals from the treatment received.  

The Veteran noted that his actinic keratosis had existed for approximately 3 1/2 years.  He reported symptoms of itching, crusting and shedding.  The symptoms occurred constantly and the skin disease did involve areas that were exposed to the sun including the face and arms.  The Veteran denied any functional impairment or lost time from work.  

Examination of the skin showed skin diseases present in the scalp, face, neck, arms and shoulders.  This consisted of multiple 1 to 1/2 mm round erythematous and scaly lesions.  There was no ulceration and minimal exfoliation was present.  There was some crusting over the lesions as well.  It was noted that the ratio of lesions to the exposed area was 5 percent and that the ration of lesions to the whole body was 2.5%.  There was no tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  The lesions, which were slightly hyperpigmented, covered an area of less than 6 square inches.  Some of them did have abnormal or irregular texture, again covering an area of less than 6 square inches.  The skin lesions were not associated with a systemic disease and did not manifest in connection with a nervous condition.  In the extremities, there were some atrophic skin changes consistent with thin skin and the absence of hair.  The pertinent diagnosis was actinic keratosis and status post removal of basal cell carcinoma, with no residuals.  

A June 2006 private pathology report shows that an irregular piece of tan skin was excised measuring 1.0 x.5 x .1cm from just below the clavicular notch and a cylindrical piece of pale skin with a blue gray areas measuring .3 cm in diameter and 4 cm in depth was excised from the left upper extensor arm.  The diagnoses were pigmented actinic solar keratosis of the skin just below the upper notch and punch biopsy of the left upper extensor arm with blue nevus.  

A separate June 2006 private treatment note shows that the Veteran received cryotherapy for eight actinic keratoses.  

A March 2008 private pathology report shows a rounded piece of pale skin from the nasal dorsum measuring 1.4 x 1 x .2 cm.  The diagnosis was superficial basal cell carcinoma, tumor involving the 6-10 o'clock margin and previous biopsy site change.  

An April 2008 private pathology note shows that an ellipse of pale skin from the mid nasal dorsum measuring 1.2 x .3 x .2 cm was excised and a piece of pale skin from the left angle of the jaw measuring 1.2 x .6 x .1 cm was also excised.   The diagnoses were skin, mid nasal dorsum, excision: superficial basal cell carcinoma and skin, left angle of the jaw: dermal fibrosis and inflammation, no evidence of malignancy.  

In his May 2008 notice of disagreement the Veteran contended that his basal cell carcinoma did meet the criteria for being compensable in that he experienced frequent loss of covering over scars.  He also indicated that he experienced some pain, particularly on a spot on his left ankle that was actinic keratosis with a history of basal cell carcinoma.  Additionally, he noted that numerous areas of skin cancer were viewable on his face and arms.  

The Veteran indicated that his medical records from Camp Lejeune showed that there was minimal exfoliation and some crusting over his skin lesions.  He noted that he had clearly undergone numerous and repeated medical procedures as a result of his actinic keratoses with history of basal cell carcinoma as evidenced by his medical records.    
A July 2008 private skin check note indicates that the Veteran was status post excision of a basal cell carcinoma of the mid nasal dorsum.  He had noticed a rough area of the left ear but denied any new, changing, pigmented, painful or otherwise symptomatic lesions.  Physical examination showed scattered hyperkeratotic papules of the face, including the ears, back, arms and hands, scattered hyperkeratotic papules of the arms, legs and chest, with a string like border, and intact surgical scar with no palpable masses nor abnormal discoloration of the mid nasal dorsum.  The diagnoses were history of non-melanomatous skin cancers with no frank malignancies noted, actinic keratoses, with liquid nitrogen applied to 17 lesions, disseminated superficial actinic porokeratosis, to be continually monitored, and xerosis cutis.  

A November 2008 private skin check note shows that on examination the Veteran was found to have scattered hyperkeratotic papules of the face, arms and hands, as well as the upper back.  The mid nasal dorsum revealed an intact surgical scar with no palpable masses nor abnormal discoloration.  The right upper lip revealed a .3 cm pearly papule.  The left upper back revealed a .7 cm pearly papule.  There were no other concerning lesions.  The pertinent diagnostic assessments were history of non-melanomatous skin cancers with no frank malignancies noted, basal cell carcinoma of the left upper back, as well as the right upper lip, xerosis cutis and actinic keratoses, with liquid nitrogen applied to 22 lesions.

A November 2008 private pathology report shows that a piece of pale skin measuring 1.3 x 1.1 x.1 cm was excised from the left upper back and a piece of pale skin measuring .5.x .4 x .1 cm was excised from the right upper lip.  The diagnoses were skin, left upper back, consistent with irritated superficial actinic porokeratosis and skin, right upper lip, identified as focal superficial basal cell carcinoma.  

A January 2009 private pathology report shows that a rounded piece of pale skin measuring 1.1. x 1.0 x .4 cm was excised from the Veteran's lower lip.  The diagnosis was no residual basal cell carcinoma noted and focal scar, .4 cm in diameter.    
 
A February 2009 private skin check note indicates that the Veteran was status post excision of a right upper lip basal cell carcinoma.  Physical examination showed that there was an intact surgical scar of the right upper lip with no palpable masses or abnormal discoloration.  There were also scattered hyperkeratotic papules of the face, arm and hands.  Additionally, there was an intact surgical scar with no palpable masses nor abnormal discoloration of the mid nasal dorsum.  Otherwise, the examination was normal.  

The diagnostic assessment was history of non-melanomatous skin cancer, with no frank malignancies noted, actinic keratoses and xerosis cutis.  

On May 2009 QTC examination, the Veteran reported a history of skin cancer, basal cell carcinoma and actinic keratosis.  He noted that the skin disease involved areas that are exposed to the sun, including the head, face, hands and back.  However, it did not include the neck.  He indicated that basal cell carcinomas occurred frequently, as he had had over 40 of them removed by freezing treatments.  He reported itching of the head, face, arm and back associated with the skin conditions, as well as shedding and crusting.  He did not have any exudation or ulcer formation.  

He noted that his symptoms occurred intermittently, as often as monthly, with each occurrence lasting a month.  The number of attacks within the past year was six or more.  The ability to perform daily functions during flare-ups was not affected.  The Veteran noted that in the past year he had received cryotherapy monthly, with his last treatment in March 2009.  He also indicated that the cryotherapy had caused hypopigmented scars.   The Veteran indicated that he did not experience any functional impairment from the condition.    

Examination of the skin did not reveal any acne, chloracne, scarring alopecia, alopecia areata and hyperhidrosis.  It did reveal actinic keratosis and basal cell cancers of the arms, face and back with hypopigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture or limitation of motion.  Skin lesions were 0% of the exposed area.  The skin lesion coverage relative to the whole body was 5%.  The skin lesions were not associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  

There was a scar precisely located just under the left nasal fold and the left temple.  It was a linear scar.  The entire scar measured .6 cm by .1 cm.  The scar was not painful on examination.  There was no skin breakdown.  There was a superficial scar with no underlying tissue damage.  Inflammation was absent and edema was absent.   There was no keloid formation and the scar was not disfiguring.  The scar did not limit the claimant's motion and there was no limitation of function due to the scar.  The scar did not adhere to the underlying tissue and on palpation it was level.  The scar texture was normal; it was not shiny, scaly or atrophic and did not have any irregularities.  There was hypopigmentation of the scar, pale white and this area measured 1 cm by 1 cm.  There was no hyperpigmentation of the scar.  There was not induration or inflexibility.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, nose, cheeks, lips or chin.  

The examiner noted that the Veteran had multiple hypopigmented lesions on his arms, face, neck and back from where he had multiple cryotherapies for the basal cell cancers and actinic keratosis.  It was not feasible to document each scar.  The examiner commented that the Veteran had a condition where he was prone to the skin lesions and obtained regular visits for skin care and treatment as necessary.  He had had an extensive basal cell carcinoma removal but there was excellent healing and no residual scar.  This was located on the nose.

The examiner diagnosed the Veteran with multiple actinic keratoses and status post basal cell carcinoma, nose, with surgical resection without residual of scar, along with multiple basal cell cancers (i.e. head, face, back and arms).  He indicated that the subjective factors for the basal cell carcinoma were multiple actinic lesions needing cryotherapy.  The objective factors were the noted hypopigmented scars.    The effect of the condition on the Veteran's usual occupation was none.  The effect of the condition of the Veteran's daily activities was no limitations.  The examiner commented that all lesions on the Veteran's face were old cryotherapy scars from treated lesions.  There were no active lesions on the face.  Therefore, he determined that actinic keratosis covered 0% of the Veteran's face.  He also noted that he had not observed a scar on the left temple; only a scar of the nasal fold.  

In a statement accompanying his July 2009 Form 9, the Veteran indicated that he continued to get dermatological treatment to remove lesions from his body.  He also contended that there was some disfigurement and frequent loss of covering over his scars.  He was willing to have a Board member examine his arms and other areas of his body to demonstrate that in fact there was some disfigurement and frequent loss of covering over his scars.  

A February 2010 private skin check note indicates that the Veteran had undergone narrow band UVB therapy for his arms as he had disseminated superficial actinic porokeratosis.  He stated that his arms were much improved.  He did have a current complaint of a growth over his right anterior thigh, which he stated had been red and raised and had become slightly tender.  He denied any other problems except rough areas over the face.

Physical examination showed a 1.2 cm erythematous hyperkeratotic papule on the right anterior thigh, scattered hyperkeratotic papules of the arms and hands, as well as the face, decreased number of hyperkeratotic papules on the arms, bilateral lower extremities with numerous hyperkeratotic papules with a string like border and intact surgical scar of the nose and upper lip with no palpable masses nor abnormal discoloration.  The diagnostic assessments were history of non-melanomatous skin cancer, with no frank malignancies noted, actinic keratoses, with liquid nitrogen treatment to 8 lesions, disseminated superficial actinic keratosis, rule out porokeratosis versus squamous cell carcinoma versus prurigo nodule of the right anterior thigh and xerosis cutis.  

A February 2010 pathology report shows that a dome shaped piece of pale skin from the right anterior thigh measuring 1 x .9 x .2 cm was excised.  The diagnostic assessment was dermatofibroma.  

A subsequent February 2010 wound check note shows that the Veteran had recently underwent a shave of the right anterior thigh.  He reported that the area had become red and tender.  Physical examination revealed a superficial wound with minimal surrounding erythema and no exudates.  The diagnostic impression was shave wound with no evidence of infection.  

III.  Law and Regulations

Disability ratings are generally based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008. This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  In the instant case, the RO has considered the Veteran's scars under both the old and new criteria.  Accordingly, the Board will do the same.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's service connected skin disability has been evaluated under Code 7819.  Under Code 7819, benign skin neoplasms are to be rated as disfigurement of the head, face or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804 or 7805), or based on impairment of function.   38 C.F.R. § 4.118 (2008).  

Code 7800 provides for ratings based on disfigurement of the head, face, and neck.  Under this Code, skin showing one characteristic of disfigurement results in a 10 percent rating; skin with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or skin showing two or three characteristics of disfigurement results in a 30 percent rating.  Higher ratings are available for more severe manifestations.  38 C.F.R. § 4.118 (2008).

Note (1) to Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Code 7801 provides ratings for scars that are deep or cause limited motion. Under this Code, a 10 percent rating is warranted for such scars covering an area or areas exceeding 6 square inches; a 20 percent rating is warranted for scars covering an area or areas exceeding 12 square inches; and higher ratings are available for larger areas of scarring.   38 C.F.R. § 4.118 (2008).   

Code 7802 provides a 10 percent evaluation for scars, other than the face or neck, which are superficial and do not cause limitation of motion, and cover an area of 144 square inches (929 square centimeters).  

Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Code 7805 provides for evaluation of disabling effects of scars not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

For purposes of evaluation the Veteran's claim, the new version of Code 7800 is essentially the same as the prior version.  Under this Code, skin showing one characteristic of disfigurement results in a 10 percent rating; skin with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or skin showing two or three characteristics of disfigurement results in a 30 percent rating.  Higher ratings are again available for more severe manifestations. 38 C.F.R. § 4.118 (2010).

Under Code 7801, scars, other than head, face, or neck, that are deep and nonlinear in an area or areas exceeding six square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent evaluation.  This rating code also provides for higher evaluations based on larger scars. 38 C.F.R. § 4.118,  Code 7801.

Under Code 7802, scars, other than head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).

Under Code 7804, one or two scars that are unstable or painful merit a 10 percent rating.  Three or four scars that are unstable or painful merit a 20 percent evaluation.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  38 C.F.R. § 4.118, Code 7804.

The new version of 38 C.F.R. § 4.118, Code 7805 states that for other scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effects of a scar not considered under diagnostic codes 7800-04 are to be rated under an appropriate diagnostic code.

In the instant case, the Board finds that the Veteran's skin disability does not warrant a compensable rating under the initial or revised versions of Codes 7800-7804.  Considering Code 7800, under both the initial or revised versions, the disability does not show any of the characteristics of disfigurement.  In this regard, the May 2009 QTC examiner specifically found that no disfigurement was present.  He also found that although there were areas of actinic keratosis and basal cell cancers of the arms, face and back with hypopigmentation, the hypopigmented area was less than six square inches.   Also, the examiner only identified one actual measurable scar, a linear scar which was only .6 cm by .1 cm, and was thus less than 5 inches in length and less than .6 cm in width.   Additionally, the scar was level and was not adherent to underlying tissue.   Further the examiner found that there was no underlying soft tissue loss, that the scar was not indurate or inflexible and the scar was not shiny, scaly, irregular or atrophic.  Nor is there any indication that any of these characteristics were present on any other part of the Veteran's head, face or neck.  

Similarly, the January 2006 QTC examiner found that there was no tissue loss, induration, inflexibility, hypopigmentation or limitation of motion shown in conjunction with the Veteran's skin disability.  The January 2006 examiner also found that although the Veteran's lesions were slightly pigmented, they covered an area of less than 6 square inches.  Additionally, some of them did have abnormal or irregular texture, but again, these covered an area of less than 6 square inches.  Further, in the extremities there were some atrophic skin changes but these were also not shown to cover an area exceeding 6 square inches.  The Board also notes that none of the other medical evidence tends to indicated indurated, inflexible, irregular atrophic, shiny, scaly or hypopigmented lesions and/or scarring covering an area in excess of 6 square inches, nor does it show underlying soft tissue missing in area exceeding six square inches.  Additionally, this evidence does not show a scar 5 or more inches in length, .6 cm in width, with an elevated or depressed surface contour or adherent to underlying tissue.  Accordingly, there is no basis for assignment of a compensable rating under Code 7800, either before or after September 23, 2008.  

Considering both versions of Code 7801, there is no evidence of scars, other than head, face, or neck that are deep, nonlinear or cause limitation of motion in an area or areas exceeding six square inches.  Accordingly, there is no basis for assignment of a compensable rating under Code 7801, either before or after September 23, 2008.  

Considering both versions of Code 7802, there is no evidence of record of superficial scarring covering an area or areas of 144 square inches (929 square centimeters).  Accordingly, a compensable rating is not warranted under this Code.  

Considering Code 7803, although the Veteran has asserted that he does experience frequent loss of covering of the skin over scarring, the objective evidence of record does not show such a loss of covering.  In this regard, the May 2009 QTC examiner, in evaluating the Veteran's scarring under the nasal fold, specifically found that there was no skin breakdown.  Nor is there any other medical evidence of record showing such skin breakdown.  Thus, despite the Veteran's subjective complaint, the Board finds that the weight of the evidence is against the presence of frequent loss of covering of the skin over any scarring.  Accordingly, a compensable rating under Code 7803 is not warranted.  

Considering both versions of Code 7804, none of the Veteran's scarring has been objectively shown to be painful on examination or otherwise.  In this regard, no pain associated with the scarring was noted by the January 2006 QTC examiner and the May 2009 QTC examiner specifically found that the scar was not painful on examination.  Nor, is there any other objective evidence during the applicable rating period showing any painful scarring.  Also, as mentioned above, despite the Veteran's assertions, there is no objective evidence of unstable scarring (i.e. scarring involving frequent loss of covering).  Additionally, although the Veteran has affirmatively asserted that he has a painful scar of the ankle, given that there are no objective findings of painful scarring during the applicable rating period, the Board finds that the weight of the evidence is against the presence of painful scarring.  The Board notes that there is objective evidence of a growing lesion on the scalp that was tender to the touch from February 2002 and evidence of raised and tender lesion of the lower lip from January 2003.  However, service connection did not go into effect for the Veteran's skin disability until April 2005 so these earlier findings do not provide the basis for assignment of a compensable rating.  Also, these findings appear to be transitory, in that both lesions were apparently subsequently excised.  Accordingly, a compensable rating is not warranted under either version of Code 7804.    

Considering  both versions of Code 7805, the Board notes that  this Code allows for a rating based on limitation of function of the affected part, which essentially allows for the Board to consider the applicability of other Codes for rating disability of the skin.  

In this regard, Code 7806 for dermatitis or eczema, provides that if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.

A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

A rating of 60 percent is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118.  

Notably, both the January 2006 and May 2009 QTC examiners found that 5% of the Veteran's entire body was affected by his skin disability.  Moreover, private and VA medical records reveal continued treatment for and removal of multiple skin lesions.  Accordingly, analogizing the disability to eczema, the Board finds that a 10 percent rating is warranted for the disability for the entire rating period.  It is concluded that the criteria for a compensable rating are more nearly approximated.  A higher, 30 percent rating is not warranted as 20 to 40 percent of the entire body, or of exposed areas are not shown to be affected and systemic therapy has not been shown to be necessary.   Id.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted. The Veteran's skin disability symptoms are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, examiners have indicated that there is no employment interference as a result of the skin disorder.

In summary, the evidence establishes a schedular basis for assigning a 10 percent rating for the Veteran's skin disability for the entire rating period under Code 7806.  There is no schedular or extraschedular basis for assigning a rating in excess of 10 percent.  


ORDER

An initial 10 percent rating, but no higher, is granted for service connected actinic keratoses, with history of basal cell carcinoma, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


